Exhibit 10.1
LAKESHORE TOWERS
FIRST AMENDMENT TO OFFICE LEASE
     This First Amendment to Office Lease (the “First Amendment”), dated as of
July 8, 2010, is made by and between Lakeshore Towers Limited Partnership Phase
II, a California limited partnership (“Landlord”), and Quality Systems, Inc., a
California corporation (“Tenant”).
RECITALS
     A. Landlord and Tenant entered into that certain Lease dated as of
September 18, 2007 (the “Existing Lease”) covering those certain Premises
situated in that certain office building located at 18111 Von Karman Avenue,
Irvine, California, within the project commonly known as “Lakeshore Towers,” as
more particularly described in the Existing Lease.
     B. Landlord and Tenant mutually desire to enter into this First Amendment
in order to amend the Existing Lease to, among other things, extend the Lease
Term and modify the square footage of the Premises (the Existing Lease, as
amended by this First Amendment, the “Lease”).
     FOR VALUABLE CONSIDERATION, the receipt and adequacy of which is hereby
acknowledged, Landlord and Tenant agree as follows:
1. Defined Terms. The meaning of certain defined terms in the Existing Lease
shall be modified as follows:
     1.1 Premises. Effective as of the Completion Date (as defined below), the
term “Premises” shall mean approximately 38,955 rentable square feet (34,335
usable square feet) of space consisting of:
          1.1.1. approximately 15,018 rentable square feet (12,795 usable square
feet) located on the sixth floor of the Building and commonly known as Suite 600
(“Sixth Floor Premises”); and
          1.1.2. the entire seventh floor of the Building consisting of
approximately 23,937 rentable square feet (21,540 usable square feet) and
commonly known as Suite 700 (“Seventh Floor Premises”).
          The Premises are shown on pages 1 and 2 of Exhibit A to this First
Amendment. The rentable square footage of each of the Sixth Floor Premises and
Seventh Floor Premises was calculated pursuant to BOMA by Stephenson Systems on
February 4, 2009 (“2009 Stephenson Calculation”), and such calculations have
been provided to Tenant. Landlord and Tenant accept the 2009 Stephenson
Calculation of 38,955 rentable square feet and 34,335 usable square feet for the
Premises and 233,760 rentable square feet for the Building as final.
Notwithstanding the foregoing, Base Rent calculations from and after the
Completion Date through May 31, 2013 pursuant to Sections 1.2(i), (ii) and
(iii) below shall be based on a total of 38,777 rentable square feet.
     1.2 Base Rent. From and after the Completion Date, “Base Rent” shall be as
follows:
               (i) From and after the Completion Date through May 31, 2013,
“Base Rent” for 23,759 rentable feet of the Premises shall be as follows:

                                              Annual             Monthly  
Rental Rate     Annual   Installment   per Rentable     Base Rent   of Base Rent
  Square Foot
Completion Date through May 31, 2012
  $ 853,898.46     $ 71,158.21     $ 35.94  
June 1, 2012 through May 31, 2013
  $ 883,834.80     $ 73,652.90     $ 37.20  

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

1



--------------------------------------------------------------------------------



 



               (ii) From and after the Completion Date through May 31, 2013,
“Base Rent” for 15,018 rentable square feet of the Premises shall be as follows:

                                              Annual             Monthly  
Rental Rate     Annual   Installment   per Rentable     Base Rent   of Base Rent
  Square Foot
Completion Date through Month 22
  $ 10,812.96     $ 901.08     $ 0.72  
Month 23 through Month 24
  $ 382,057.92     $ 31,838.16     $ 25.44  
Month 25 through May 31, 2013
  $ 392,870.88     $ 32,739.24     $ 26.16  

               (iii) From and after June 1, 2013, “Base Rent” for the entire
Premises (38,955 rentable square feet) shall be as follows and subpart (ii) next
above shall be of no force or effect:

                                              Annual             Monthly  
Rental Rate     Annual   Installment   per Rentable     Base Rent   of Base Rent
  Square Foot
June 1, 2013 through Month 36
  $ 973,875.00     $ 81,156.25     $ 25.00  
Month 37 through Month 48
  $ 1,003,091.25     $ 83,590.94     $ 25.75  
Month 49 through Month 60
  $ 1,033,183.99     $ 86,098.67     $ 26.52  
Month 61 through the Lease Expiration Date
  $ 1,064,179.51     $ 88,681.63     $ 27.32  

In connection with fixing the various time periods for payment of Base Rent
pursuant to subparts (ii), (iii) and (iv) next above, Landlord and Tenant agree
as follows:
     (x) In the event the Completion Date is not the first day of a calendar
month, the period of the Completion Date through Month 22 shall be the month in
which the Completion Date occurs plus the following twenty-two (22) calendar
months.
     (y) The exact dates for Base Rent periods pursuant to subparts (ii) and
(iii) above shall be confirmed pursuant to Section 12 below when the Completion
Date has occurred.
     (z) Tenant and Landlord acknowledge that depending on the Completion Date,
certain of the Base Rent periods set forth in subparts (ii) and (iii) above may
be inapplicable.
Tenant shall pay to Landlord the first month’s Base Rent in the amount of
Thirty-One Thousand Eight Hundred Thirty-Eight and 16/100 Dollars ($31,838.16)
for the Seventh Floor Premises upon execution of this First Amendment by Tenant.
Notwithstanding the foregoing, Tenant may apply up to One Hundred Fifty-Five
Thousand Eight Hundred Twenty and no/100 Dollars ($155,820.00) (which is Four
Dollars ($4.00) multiplied by 38,955 which is the rentable square feet of the
Premises) of the Tenant Improvement Allowance (as defined below) to Base Rent so
long as:
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

2



--------------------------------------------------------------------------------



 



  (a)   Prior to August 31, 2011, Tenant advises Landlord in writing of the
amount of the Tenant Improvement Allowance Tenant wishes to apply to Base Rent,
which such amount will be applied to the Base Rent that is due immediately after
the date such notice was given, but in no event sooner than thirty (30) days
after the date of such notice; and     (b)   at the time of such request, Tenant
is not in default under this Lease and no event has occurred which, after notice
or lapse of time, would be an event of default under this Lease.

     1.3 Lease Expiration Date. Effective as of the date hereof, “Lease
Expiration Date” shall mean (i) if the Completion Date is the first day of a
calendar month, the last day of the seventieth (70th) calendar month following
the Completion Date, or (ii) if the Completion Date is other than the first day
of a calendar month, the last day of the seventieth (70th) calendar month
following the calendar month in which the Completion Date occurs. By way of
example, if the Completion Date occurs on October 1, 2010, the Lease Expiration
Date shall be July 31, 2016. By way of further example, if the Completion Date
occurs on October 15, 2010, the Lease Expiration Date shall be August 31, 2016.
     1.4 Base Year. Effective as of the Completion Date, “Base Year” shall mean
calendar year 2010. In connection with the modification of the Base Year, no
Additional Rent on account of Operating Expenses and Tax Expenses shall be
payable for the period of the Completion Date through the day immediately
preceding the first (1st) anniversary of the Completion Date.
     1.5 Lease Term. Effective as of the date hereof, “Lease Term” shall mean
the period of May 27, 2008 through the Lease Expiration Date.
     1.6 Tenant’s Share. Effective as of the Completion Date, “Tenant’s Share”
shall mean sixteen and sixty-six one hundredths percent (16.66%). Such Tenant’s
Share is calculated on the basis of the 2009 Stephenson Calculation.
     1.7 Completion Date. Effective as of the date hereof, “Completion Date”
shall have the meaning set forth at Section 5.1 of the Work Letter (as defined
below) attached hereto (i.e., “Completion Date” shall mean the date which is
seven (7) days following the date on which the Tenant Improvements on the
Seventh Floor Premises are substantially complete).
2. Tax Increase Protection. If during the period of the Completion Date through
the day preceding the fifth (5th) anniversary of the Completion Date (“Tax
Reassessment Protection Period”), any sale, refinancing or change in ownership
of the Building is consummated and, as a result, all or part of the Building is
reassessed (a “Reassessment”) for real estate tax purposes by the appropriate
governmental authority under the terms of Proposition 13, the following shall
apply:
               (i) For purposes of this Section 3, the term “Tax Increase” shall
mean that portion of the Tax Expenses as calculated immediately following the
Reassessment that is attributable solely to the Reassessment. Accordingly, a Tax
Increase shall not include any portion of the Tax Expenses, as calculated
immediately following Reassessment, that is:
                    (1) Attributable to the assessed value as of January 1, 2011
of the Building, the Base Building, or the tenant improvements located in the
Building;
                    (2) Attributable to assessments pending immediately before
the Reassessment that were conducted during, and included in, that Reassessment
or that were otherwise rendered unnecessary following the Reassessment; or
                    (3) Attributable to the annual inflationary increase in real
estate taxes.
               (ii) Tenant shall not be obligated to pay the Tax Increase
Protection Amount (as defined below) of any Tax Increase due to the first
Reassessment for the twelve (12) months following the date of Reassessment.
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

3



--------------------------------------------------------------------------------



 



     The “Tax Increase Protection Amount” shall be calculated as follows:

      Period in which     the Reassessment Occurs   Tax Increase Protection
Completion Date through the day preceding the first anniversary of the
Completion Date
  1.00 x Tax Increase
First anniversary of the Completion Date through the day preceding the second
anniversary of the Completion Date
  0.8 x Tax Increase
Second anniversary of the Completion Date through the day preceding the third
anniversary of the Completion Date
  0.6 x Tax Increase
Third anniversary of the Completion Date through the day preceding the fourth
anniversary of the Completion Date
  0.4 x Tax Increase
Fourth anniversary of the Completion Date through the day preceding the fifth
anniversary of the Completion Date
  0.2 x Tax Increase

     By way of example, assume the Completion Date is October 15, 2010 in the
event of a Reassessment resulting in a Tax Increase of One Hundred Thousand
Dollars ($100,000) effective February 1, 2012, (i) the Tax Increase Protection
would be available during the period of February 1, 2012 through January 31,
2013 and (ii) the Tax Increase Protection Amount would equal Eighty Thousand
Dollars ($80,000) (i.e., 0.8 x $100,000 = $80,000).
     Notwithstanding the foregoing, Landlord, in its sole discretion, may
terminate the Tax Increase protection at any time by paying Tenant an amount
equal to the then present value of the Tax Increase Protection Amount calculated
on the basis of a discount rate of eight percent (8%) per year and, in the event
that there is less than twelve (12) months remaining on the Tax Increase
protection, prorating such amount.
     Landlord and Tenant agree and acknowledge that the Tax Increase protection
shall only apply to the first Reassessment occurring during the Tax Increase
Protection Period and not to any subsequent tax reassessment occurring during
the Tax Increase Protection Period.
3. Right of First Offer.
     3.1 Current First Offer Rights. Effective as of the date of this First
Amendment, Section 1.4 of the Existing Lease is hereby deleted in its entirety.
     3.2 Right of First Offer. Landlord hereby grants to Quality Systems, Inc.
(the “Original Tenant”), a right of first offer with respect to any space on the
fourth (4th), fifth (5th) and sixth (6th) floors of the Building (the “First
Offer Space”). Notwithstanding the foregoing, (i) such first offer right of
Tenant shall commence only following the expiration or earlier termination of
(A) that certain lease between Landlord and City National Bank and (B) that
certain lease between Landlord and Pepperdine University (items (A) and (B),
collectively, the “Superior Leases”, including any renewal or extension of such
Superior Leases, provided such renewal or extension is pursuant to an express
written provision in such Superior Lease, but regardless of whether any such
renewal or extension is consummated strictly pursuant to the terms of such
express written provisions, or pursuant to a lease amendment or a new lease, and
(ii) such first offer right shall be subordinate and secondary to all rights of
expansion, first refusal, rights of first offer or similar rights previously
granted to the tenants of the Superior Leases (the rights described in items
(i) and (ii) above to be known collectively as “Superior Rights”). Tenant’s
Right of First Offer shall be on the terms and conditions set forth in this
Section 3.
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

4



--------------------------------------------------------------------------------



 



          3.2.1. Procedure for Offer. Landlord shall notify Tenant (the “First
Offer Notice”) from time to time when Landlord determines that marketing for any
portion of the First Offer Space will commence because such portion of the First
Offer Space shall become available for lease to third parties, provided that no
holder of a Superior Right wishes to lease such space. Pursuant to such First
Offer Notice, Landlord shall offer to lease to Tenant the then available First
Offer Space. The First Offer Notice shall describe the space so offered to
Tenant, shall set forth the date (“Anticipated First Offer Date”) upon which
Landlord anticipates that the First Offer Space shall become available for lease
to third parties (subject to any holdover of any then existing tenant).
          3.2.2. Procedure for Acceptance. During the five (5) business day
period following receipt of the First Offer Notice, Landlord and Tenant shall
meet and negotiate in good faith in an attempt to reach an agreement with
respect to rent, length of lease, tenant improvement allowance, and other terms
and conditions for the lease by Tenant from Landlord of the First Offer Space
(if Tenant elects to lease the First Offer Space, such election shall be with
respect to all of the First Offer Space offered by Landlord to Tenant at any
particular time, and Tenant may not elect to lease only a portion thereof). If
Landlord and Tenant are unable to agree upon the terms and conditions for
Tenant’s lease of the First Offer Space during such five (5) business day
period, Landlord may lease the First Offer Space to any other person or entity
on such terms and conditions as are acceptable to Landlord and Tenant shall have
no further rights with respect to such First Offer Space.
          3.2.3. Construction In First Offer Space. Tenant shall lease the First
Offer Space in its “as is” condition (except to the extent an improvement
allowance is agreed upon by Landlord and Tenant during negotiations as
contemplated at Section 3.2.2 above).
          3.2.4. Amendment to Lease. If Tenant and Landlord reach agreement on
Tenant’s lease of the First Offer Space as set forth herein, Landlord and Tenant
shall within fifteen (15) days after such agreement execute a lease for such
First Offer Space or an amendment to this Lease adding such First Offer Space to
the Premises upon the terms and conditions agreed upon by Landlord and Tenant.
          3.2.5. Delivery of First Offer Space/Commencement of Rent. If Tenant
timely and validly exercises the Right of First Offer, Landlord shall deliver
the First Offer Space to Tenant on the Anticipated First Offer Date or, if
delivery on such date is not possible, on a date mutually acceptable to Landlord
and Tenant. The date of delivery of the First Offer Space to Tenant is referred
to herein as the “First Offer Delivery Date”. At least thirty (30) days prior to
the First Offer Delivery Date, Landlord shall provide Tenant with written notice
of the estimated First Offer Delivery Date. Landlord shall not be liable to
Tenant or otherwise be in default hereunder if Landlord is unable to deliver the
First Offer Space to Tenant on the projected First Offer Delivery Date due to
the failure of any other tenant to timely vacate and surrender to Landlord the
First Offer Space or any portion of it.
     3.3 First Offer Right Personal to Original Tenant and Affiliates. The
rights and benefits afforded Tenant with respect to the right of first offer (as
set forth in this Section 3) are personal to Original Tenant and any Affiliate
of Original Tenant which has assumed all of the obligations of Tenant under the
Lease and may be exercised only by Original Tenant or such Affiliate if Original
Tenant or such Affiliate occupies all of the Premises as of the date of the
First Offer Notice.
4. Term Extension Option.
     4.1 Option to Extend. Section 2.2 of the Existing Lease remains in full
force and effect except that references to “initial Lease Term” shall mean the
“Lease Term” as amended herein.
     4.2 Rights Personal to Original Tenant and Affiliates. The rights and
benefits afforded Tenant with respect to the option to extend the Lease Term (as
set forth in this Section 4), are personal to Original Tenant and any Affiliate
of Original Tenant which has assumed all of the obligations of Tenant under the
Lease and may be exercised only by Original Tenant or such Affiliate.
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

5



--------------------------------------------------------------------------------



 



5. Sixth Floor Return Space and Reduction Space.
     5.1 Sixth Floor Return Space. Tenant shall continue to lease through the
day preceding the Completion Date pursuant to the terms of the Lease that
portion of the Premises located on the sixth floor of the Building and
consisting of approximately 8,919 rentable square feet as shown on page 3 of
Exhibit A hereto (the “Return Space”). Tenant shall surrender possession of the
Return Space to Landlord on the day preceding the Completion Date in the
condition required by the Lease.
     5.2 Reduction Space. Notwithstanding anything in this First Amendment to
the contrary, Landlord hereby grants Tenant a one time right to reduce the size
of the Sixth Floor Premises by up to 15,018 rentable square feet effective on
the fourth anniversary of the Completion Date, so long as written notice of such
election to reduce (“Reduction Notice”) is delivered to Landlord on or before
the date which is 270 days preceding the fourth anniversary of the Completion
Date. The Reduction Notice shall identify the area on the Sixth Floor Premises
which is the subject of the reduction (“Reduction Space”) and Tenant shall
return possession of the Reduction Space to Landlord on the fourth anniversary
of the Completion Date. In connection with any such Reduction Space:
               (i) Tenant shall reimburse Landlord for the cost of demising the
remaining portion of the Sixth Floor Premises (if any) from the Reduction Space
and performing any common area corridor work that is necessary or desirable in
connection therewith.
               (ii) If the Reduction Space is less than all of the Sixth Floor
Premises, the Reduction Space must, in Landlord’s reasonable judgment, be in a
configuration that is readily leasable to third parties and in compliance with
applicable law with respect to, among other things, egress and ingress to the
Reduction Space.
               (iii) As a condition to the effectiveness of Tenant’s Reduction
Notice, no later than 270 days preceding the fourth anniversary of the
Completion Date, Tenant shall pay to Landlord an amount equal to the principal
amount outstanding as of the fourth anniversary of the Completion Date, pursuant
to a hypothetical loan made as of the Completion Date on the following terms and
conditions: principal amortized on the basis of the seventy-one (71) month loan
term, interest accruing at eight percent (8%) per year, and an original
principal amount which is the sum of (1) Forty-Six and 64/100 Dollars ($46.64)
multiplied by the Reduction Space rentable square footage, plus (2) the
Improvement Allowance allocable to the Reduction Space, plus (3) the Brokers’
Commission (as defined below) allocable to the Reduction Space.
               (iv) Nothing herein relieves Tenant’s obligations under the Lease
with respect to the condition of the Reduction Space when returned to Landlord.
               (v) Base Rent, Tenant’s Share and the number of parking spaces
shall be proportionately modified to reflect such reduction, and such
modifications shall be memorialized in a written amendment to the Lease to be
prepared by Landlord and executed by Landlord and Tenant within fifteen
(15) days after the date that Tenant has received for review an amendment
complying with the terms of this Section 5.2(v).
     5.3 Rights Personal to Original Tenant and Affiliates. The rights and
benefits afforded Tenant with respect to the Reduction Space as set forth in
this Section 5 are personal to Original Tenant and any Affiliate of Original
Tenant which has assumed all of the obligations of Tenant under the Lease and
may be exercised only by Original Tenant or such Affiliate.
6. Non-Transfers. Section 14.6 of the Lease is hereby deleted in its entirety
and the following inserted in its place and stead:
     Notwithstanding anything to the contrary contained in this Article 14, an
assignment or subletting of all or a portion of the Premises to an entity which
is controlled by, controls, or is under common control with, Tenant or the
resultant entity of a merger, reorganization or reconstitution of Tenant (an
“Affiliate”), shall not be deemed a Transfer under this Article 14, provided
that (i) Tenant notifies Landlord of any such assignment or sublease and
promptly supplies Landlord with any documents or information reasonably
requested by Landlord regarding such assignment or sublease or such affiliate;
(ii) such assignment or sublease is not a subterfuge by Tenant to avoid its
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

6



--------------------------------------------------------------------------------



 



obligations under this Lease; and (iii) in the case of an assignment of this
Lease, the tangible net worth of such Affiliate (i.e., total assets less the sum
of (i) total liabilities plus (ii) intangible assets (e.g., goodwill,
intellectual property, etc.)) is not less than One Hundred Eighty-Eight Million
Two Hundred Eighty-Nine Thousand and no/100 Dollars ($188,289,000.00).
“Control,” as used in this Section 14.6, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person or entity, whether by the ownership of voting securities,
by contract or otherwise.
7. Standard Signage. In addition to Tenant’s signage rights under the Existing
Lease, Tenant shall have the rights set forth in this Section 7.
     7.1 Entry Door Signage. If Tenant maintains an entry door on the Sixth
Floor Premises, Tenant’s identifying signage on such entry door(s) shall be
provided by Landlord, at Tenant’s cost, and such signage shall be comparable to
that used by Landlord for other similar floors in the Building and shall comply
with Landlord’s then-current Building standard signage program. Tenant may
maintain its current signage in the elevator lobby of the sixth floor of the
Building and similar signage in the elevator lobby of the seventh floor of the
Building; provided, however, such signage shall not be exclusive and Landlord
may install other signage in such elevator lobby.
     7.2 Tenant’s Right to Exterior Building Eyebrow Sign.
          7.2.1. Tenant’s Sign. Subject to Section 7.2.3 below, Tenant shall
have the exclusive right to display its name or its logo (QSI) on an “eyebrow”
sign at one of the locations on the Building as shown on Exhibit B attached
hereto (such locations are referred to as “Proposed Sign A Location” and
“Proposed Sign B Location” in Exhibit B) or at an alternative location on the
Building selected by Tenant which alternative location shall be subject to
Landlord’s approval, which approval may be withheld in Landlord’s sole and
absolute discretion (“Tenant’s Sign”). Tenant’s Sign must:
               (i) Comply with all applicable governmental laws, statutes,
regulations, rules, codes and ordinances;
               (ii) Comply with the provisions of this Lease;
               (iii) Have been approved in advance by all appropriate
governmental agencies;
               (iv) Have been approved in advance by Landlord (which approval
shall not be unreasonably withheld, conditioned or delayed). Failure by Landlord
to advise Tenant in writing of its disapproval of Tenant’s Sign within ten
(10) days after receipt of Tenant’s written request for approval shall be deemed
approval by Landlord; and
               (v) Comply with all instruments recorded or unrecorded against
the Project.
          7.2.2. Tenant’s Sign Installation. Installation of Tenant’s Sign shall
be in accordance with the procedures and requirements of Article 8 of the Lease,
except to the extent in conflict with this Section 7. Tenant shall, at its sole
cost and expense, install Tenant’s Signs. Such costs and expenses include, but
are not limited to, the following:
               (i) Costs of Tenant’s Sign;
               (ii) Costs of obtaining permits and approvals;
               (iii) Costs of installing, maintaining, repairing and replacing
Tenant’s Sign;
               (iv) The cost of any electrical consumption illuminating Tenant’s
Sign which is in excess of Tenant’s standard usage allotment; and
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

7



--------------------------------------------------------------------------------



 



          7.2.3. Removal, Repair and Restoration. On the earlier of (i) the date
on which Tenant leases less than 38,955 rentable square feet within the
Building, (ii) the date on which a third party tenant leases more than 38,955
rentable square feet within the Building, (iii) the termination or expiration of
the Lease Term, or (iv) at any earlier time at Tenant’s election, Tenant shall
remove, at its sole cost and expense, Tenant’s Sign, repair any damage caused by
such removal and restore those parts of the Building on which Tenant’s Sign was
located to the condition that existed before the installation of Tenant’s Sign,
ordinary wear and tear and damage due to casualty excepted. Such removal, repair
and restoration shall be in accordance with the procedures and requirements of
Article 8 of the Lease, except to the extent in conflict with this Section 7.
          7.2.4. Maintenance of Tenant’s Sign. Tenant, at its sole cost and
expense, shall at all time during the Lease Term maintain Tenant’s Sign in
working order and first class condition.
     7.3 Monument Signs. Tenant shall have the nonexclusive right to have its
name (including its logo) displayed on the walkway monument located in the
vicinity of the Building (“Building Monument”), and the monument on the 405
Freeway adjacent to the Project (“405 Freeway Monument”) (collectively
“Monuments“ and, individually, a “Monument”) as shown on Exhibits C and D
attached hereto. Tenant’s right to maintain its name on the Monuments shall be
subject to the following requirements:
               (i) All expenses connected with the construction, installation
and maintenance of Tenant’s name on the Monuments shall be paid by Tenant within
thirty (30) days after written demand.
               (ii) The design, size, location, materials, colors and lighting
of the Monuments shall be determined by Landlord in its reasonable discretion
and consultation with Tenant.
               (iii) Such design, size, location, specifications, graphics,
materials, colors and lighting (if applicable) of Tenant’s name on the Monuments
shall be as set forth in Exhibits C and D hereto. The foregoing may be changed
by Landlord, in its reasonable discretion in consultation with Tenant.
               (iv) Tenant shall pay to Landlord, from time to time and within
thirty (30) days after written demand, Tenant’s proportionate share of all
expenses incurred by Landlord that are attributable (A) to the insurance,
lighting (if applicable), maintenance, and repair of a Monument during the
period of time that Tenant’s name is on such Monument or (B) removal of Tenant’s
name from a Monument. Tenant’s portion of such expenses shall be calculated by
Landlord by dividing such expenses among Tenant and Project occupants that have
signs on the Monument in question in proportion to the Monument surface and as
used by each in relation to the surface area used by all.
8. Parking. Effective as of the Completion Date, Tenant’s rights to parking
spaces as set forth at Section 9 of the Summary shall terminate. Commencing on
the Completion Date, at no additional cost Tenant shall be entitled to use one
hundred fifty (150) parking spaces of which one hundred forty (140) spaces shall
be unreserved parking spaces in the Parking Structure, five (5) spaces shall be
reserved parking spaces within the Parking Structure, and five (5) spaces shall
be reserved parking spaces in the parking area directly beneath the Building.
To the extent available in addition to the one hundred fifty (150) spaces
described above, Tenant shall have the right to use up to an additional forty
(40) unreserved parking spaces in the Parking Structure at the rates set forth
below; provided, however, in the event such additional unreserved parking spaces
are needed so that other tenants in the Project have available for use at least
3.75 unreserved parking spaces for each 1,000 usable square feet of leased
space, use of such additional unreserved parking spaces may be terminated by
Landlord on thirty (30) days advance written notice to Tenant.
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

8



--------------------------------------------------------------------------------



 



              Unreserved Rate per Space Months   per Month
Completion Date through Month 36
  $ 10.00  
Months 37 through 60
  $ 25.00  
Months 61 through 71
  $ 30.00  

From and after the Completion Date, visitor parking shall be made available to
Tenant’s visitors at a rate equal to fifty percent (50%) of the then prevailing
guest parking charges at the Project.
9. Prohibited Uses. In addition to the provisions of Section 5.2 of the Existing
Lease, Tenant shall not use the Premises or permit the Premises to be used for a
banking branch operation. As used herein, a “banking branch operation” means an
office open to the general public engaged in the taking of deposits, making of
loans and provision of financial and other services typically provided in bank
branches including, without limitation, trust services and rental of safe
deposit boxes.
10. Tenant Improvements. Landlord shall construct improvements in the Premises
on the terms and conditions set forth in the Work Letter attached hereto at
Exhibit E (“Work Letter”).
11. Non-Building Hours HVAC. From and after the Completion Date, all HVAC
provided to the Premises during non-Building Hours and on Holidays shall be paid
by Tenant as Additional Rent at the rate of Sixty-Five Dollars ($65.00) per hour
per floor.
12. Confirmation of Completion Date and Other Lease Terms. Upon determination of
the Completion Date and at any other time during the Lease Term, Landlord may
deliver to Tenant a notice in the form as set forth in Exhibit F, attached
hereto, as a confirmation only of the information set forth therein. Tenant
shall execute and return to Landlord such notice within ten (10) days of receipt
thereof.
13. Brokers. Tenant warrants and represents that it has not dealt with any real
estate broker, agent, sales person or finder in connection with this Lease or
its negotiation except for Grubb & Ellis Company (“Tenant’s Broker”) and Cushman
& Wakefield of California, Inc. (“Landlord’s Broker”). Tenant shall indemnify
and hold Landlord, its agents and employees harmless from any costs, expense or
liability (including costs of suit and reasonable attorneys’ fees) for any
compensation, commission or fees claimed by any other real estate broker, agent,
sales person, finder or other entity claiming through Tenant in connection with
this Lease or its negotiation. Landlord agrees to pay to Tenant’s Broker a
commission equal to (i) four percent (4%) of the total Base Rent to be paid to
Landlord during the sixty (60) month period following the Completion Date plus
(ii) two percent (2%) of the total Base Rent to be paid to Landlord during
months 61 through 71 following the Completion Date, plus (iii) Twenty Three
Thousand Nine Hundred Thirty-Seven Dollars ($23,937.00) (which is One Dollar
($1.00) multiplied by the rentable square footage (23,937) of the Seventh Floor
Premises). Notwithstanding the foregoing, no commission shall be paid to
Tenant’s Broker with respect to the 23,759 rentable square feet during the
period from the Completion Date through May 31, 2013. The commission payable to
Tenant’s Broker shall be due fourteen (14) days following the execution and
delivery of this First Amendment by Landlord and Tenant so long as Tenant is not
then in default under the Lease. For purposes of such payment, Tenant’s Broker’s
commission shall be calculated on the basis of a September 1, 2010 Completion
Date. When the actual Completion Date is determined, Tenant’s Broker’s
commission shall be re-calculated and any shortfall shall be paid to Tenant’s
Broker within thirty (30) days following the Completion Date. Landlord shall pay
a commission to Landlord’s Broker pursuant to a separate agreement. The
commissions payable pursuant to this Section 14 are collectively referred to
herein as the “Brokers’ Commissions.”
14. Miscellaneous.
     14.1 Effect of Amendment. Except to the extent the Existing Lease has been
modified by this First Amendment, the remaining terms and conditions of the
Existing Lease shall remain unmodified and in full force and effect.
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

9



--------------------------------------------------------------------------------



 



     14.2 Defined Terms. The defined terms used in this First Amendment, as
indicated by the first letter of a word being capitalized, shall have the same
meaning in this First Amendment as such terms and provisions have in the
Existing Lease except as otherwise expressly provided in this First Amendment.
15. Execution. This First Amendment has been executed and shall be deemed
effective as of the date first above written.

                      “Landlord”:        
 
                    LAKESHORE TOWERS LIMITED PARTNERSHIP PHASE II,
a California limited partnership    
 
                    By:   Skipper Realty Corporation,             a Delaware
corporation             Title: Sole General Partner    
 
               
 
      By:        
 
         
 
   
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   
 
                    “Tenant”:        
 
                    QUALITY SYSTEMS, INC.,         a California corporation    
 
               
 
  By:                          
 
  Its:                          
 
               
 
  By:                          
 
  Its:                          

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]

10



--------------------------------------------------------------------------------



 



EXHIBIT A
PREMISES FLOOR PLAN
SIXTH FLOOR PREMISES
(MAP) [a57121a5712101.gif]
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT A
Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PREMISES FLOOR PLAN
SEVENTH FLOOR PREMISES
(MAP) [a57121a5712102.gif]
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT A
Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT A
RETURN SPACE
(MAP) [a57121a5712103.gif]
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT A
Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TENANT’S SIGN
Attached:

     
Page 2
  Tenant’s Proposed Sign A Location and Tenant’s Proposed Sign B Location
 
   
Page 3
  Elevation Plan – Proposed Sign A
 
   
Page 4
  Elevation Plan – Proposed Sign B
 
   
Page 5
  Tenant’s Sign Specifications

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT B
Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TENANT’S SIGN
(MAP) [a57121a5712104.gif]
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT B
Page 2

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TENANT’S SIGN
(MAP) [a57121a5712105.gif]
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT B
Page 3

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TENANT’S SIGN
(MAP) [a57121a5712106.gif]
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT B
Page 4

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TENANT’S SIGN
(MAP) [a57121a5712107.gif]
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT B
Page 5

 



--------------------------------------------------------------------------------



 



EXHIBIT C
BUILDING MONUMENT
(GRAPHIC) [a57121a5712108.gif]
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT C
Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT D
405 FREEWAY MONUMENT
(GRAPHIC) [a57121a5712109.gif]
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT D
Page 1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
WORK LETTER
(Landlord Build)
     This Work Letter shall set forth the terms and conditions relating to the
construction of the tenant improvements in the Premises. This Work Letter is
essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise during the
actual construction of the Premises. All references in this Work Letter to
Articles or Sections of “this Lease” shall mean the relevant portion of Articles
1 through 28 of the Office Lease as amended by the First Amendment to which this
Work Letter is attached as Exhibit E and of which this Work Letter forms a part,
and all references in this Work Letter to Sections of “this Work Letter” shall
mean the relevant portion of Sections 1 through 6 of this Work Letter. All
references in this Work Letter to the “Premises” shall be deemed to refer to the
Sixth Floor Premises and Seventh Floor Premises.
SECTION 1
DELIVERY OF THE PREMISES
     Tenant acknowledges that Tenant has thoroughly examined the Premises and
Tenant shall accept the Premises from Landlord in their presently existing,
“as-is” condition as of the date of this First Amendment.
SECTION 2
TENANT IMPROVEMENTS
     2.1 Tenant Improvement Allowance. Tenant shall be entitled to a one-time
tenant improvement allowance (the “Tenant Improvement Allowance”) in the amount
of Four Hundred Sixty-Seven Thousand Four Hundred Sixty and no/100 Dollars
($467,460.00) (which is Twelve Dollars ($12.00) multiplied by 38,955 which is
the rentable square feet of the Premises) for the costs relating to the initial
design and construction of Tenant’s improvements which are permanently affixed
to the Premises (the “Tenant Improvements”).
     2.2 Disbursement of the Tenant Improvement Allowance. Except as otherwise
set forth in this Work Letter, the Tenant Improvement Allowance shall be
disbursed by Landlord (each of which disbursements shall be made pursuant to
Landlord’s disbursement process) for costs related to the construction of the
Tenant Improvements and for the following items and costs (collectively, the
“Tenant Improvement Allowance Items”) and no portion of the Tenant Improvement
Allowance, if any, remaining after the completion of the Tenant Improvements
shall be available for use by Tenant:
               (i) payment of the fees of the Architect/Space Planner (as
defined below) and the Engineers (as defined below);
               (ii) the cost of any changes in the Base Building when such
changes are required by the Construction Documents;
               (iii) the cost of any changes to the Construction Documents or
Tenant Improvements required by Code;
               (iv) the cost of construction of the Tenant Improvements,
including, without limitation, testing and inspection costs, trash removal
costs, parking fees, after-hours utilities usage, and contractors’ fees and
general conditions; and
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT E
Page 1

 



--------------------------------------------------------------------------------



 



               (v) a portion of the costs of the tenant demising walls and
public corridor walls and materials, if any, as designated by Landlord.
Landlord shall not charge a construction management fee for construction of the
Tenant Improvements. Notwithstanding anything herein to the contrary, Tenant may
elect to use up to One Hundred Thirty-Seven Thousand Three Hundred Forty and
no/100 Dollars ($137,340.00) (which is Four Dollars ($4.00) multiplied by
34,335, the usable square footage of the Premises) of the Tenant Improvement
Allowance for costs incurred by Tenant in connection with moving into the
Seventh Floor Premises, for furniture to be used in the Premises and for
telephone cabling and data cabling for the Premises. To the extent of available
from the Tenant Improvement Allowance, upon presentation of evidence reasonably
satisfactory to Landlord with respect to such costs, Landlord shall provide such
reimbursement to Tenant within ten (10) business days of receipt of such
reasonably satisfactory evidence.
In addition to the Tenant Improvement Allowance, Landlord shall contribute an
amount not to exceed Five Thousand One Hundred Fifty and 25/100 Dollars
($5,150.25) (which is $0.15 multiplied by 34,335 which is the usable square
footage of the Premises) towards the cost of a test fit sufficient to prepare
preliminary pricing for the Tenant Improvements to be prepared by HHendy
Associates.
Landlord and Tenant acknowledge that Tenant will remain in possession of the
Sixth Floor Premises during construction of the Tenant Improvements. Landlord,
Tenant and the Contractor (as defined below) shall cooperate so that Tenant’s
occupancy of the Sixth Floor Premises does not interfere with construction of
the Tenant Improvements and such construction does not adversely impact Tenant’s
operations on the Sixth Floor Premises. Notwithstanding the foregoing, if
construction of the Tenant Improvements must be conducted after normal Business
Hours in order to accommodate Tenant’s operations, any additional cost shall be
paid by Tenant upon Landlord’s request as an Over-Allowance Amount (as defined
below).
     2.3 Building Standards. Landlord has established specifications for the
Building standard components to be used in the construction of the Tenant
Improvements in the Premises (the “Building Standards”). The quality of Tenant
Improvements shall be equal to or of greater quality than the quality of the
Building Standards, provided that Landlord may, at Landlord’s option, require
the Tenant Improvements to comply with certain Building Standards. Landlord may
make changes to the Building Standards from time to time.
SECTION 3
CONSTRUCTION DOCUMENTS
     3.1 Selection of Architect/Space Planner/Construction Documents. Landlord
shall retain (i) HHendy Associates (Kerry Wilson and Jennifer Walton) (the
“Architect/Space Planner”) to prepare the Construction Documents and (ii) the
engineering consultants designated by Landlord (the “Engineers”) to prepare all
engineering working drawings and specifications relating to the structural,
mechanical, electrical, plumbing, HVAC, lifesafety, and sprinkler work of the
Tenant Improvements. The working drawings, specification and contract documents
to be prepared by Architect/Space Planner and the Engineers hereunder shall be
known collectively as the “Construction Documents.” All Construction Documents
shall comply with the drawing format and specifications as determined by
Landlord, and shall be subject to Landlord’s approval.
     3.2 Final Space Plan. The Architect/Space Planner has prepared the final
space plan for Tenant Improvements (collectively, the “Final Space Plan”) based
on information and requirements provided by Tenant. The Final Space Plan is
attached to this Work Letter at Schedule I.
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT E
Page 2

 



--------------------------------------------------------------------------------



 



     3.3 Final Construction Documents. As soon as reasonably possible, the
Architect/Space Planner and the Engineers shall complete the architectural and
engineering drawings and specifications for the Premises, and the final
architectural working drawings in a form which is complete to allow
subcontractors to bid on the work and to obtain all applicable permits
(collectively, the “Final Construction Documents”) and shall submit the same to
Landlord for Landlord’s approval.
     3.4 Permits. The Final Construction Documents shall be approved by Landlord
(the “Approved Construction Documents”) prior to the commencement of the
construction of the Tenant Improvements. Landlord shall submit the Approved
Construction Documents to the appropriate municipal authorities for all
applicable building permits necessary to allow Contractor (as defined below) to
commence and fully complete the construction of the Tenant Improvements (the
“Permits”). No changes, modifications or alterations in the Approved
Construction Documents may be made without the prior written consent of
Landlord, provided that Landlord may withhold its consent, in its sole
discretion, to any change in the Approved Construction Documents if such change
would directly or indirectly delay the Substantial Completion of the Premises
(as defined below).
     3.5 Time Deadlines. Tenant shall use its best, good faith, efforts and all
due diligence to cooperate with the Architect/Space Planner, the Engineers, and
Landlord to complete all phases of the Construction Documents and the permitting
process and to receive the permits, and with Contractor for approval of the Cost
Proposal (as defined) as soon as possible after the execution of the Lease, and,
in that regard, shall meet with Landlord on a scheduled basis to be determined
by Landlord, to discuss Tenant’s progress in connection with the same. The
applicable times for approval of items, plans and drawings are described in this
Work Letter (the “Time Deadlines”). Tenant agrees to comply with the Time
Deadlines.
SECTION 4
CONSTRUCTION OF THE TENANT IMPROVEMENTS
     4.1 Contractor. A general contractor (“Contractor”) shall be retained by
Landlord and shall construct Tenant Improvements.
     4.2 Cost Proposal. Landlord shall require the Contractor to (i) solicit
cost proposal bids from three (3) subcontractors for each of the major trades
(electrical, mechanical and carpentry) and (ii) require the Contractor’s bid to
include a pre-negotiated fee for general conditions. Upon selecting the
Contractor, Landlord shall provide Tenant with a cost proposal (the “Cost
Proposal”) from the Contractor in accordance with the Approved Construction
Documents, which Cost Proposal shall include, as nearly as possible, the cost of
all Tenant Improvement Allowance Items to be incurred in connection with the
design (including, without limitation, all fees of the Architect/Space Planner
and the Engineers and all other “soft costs”) and construction of the Tenant
Improvements. If the Cost Proposal is equal to or less than the Tenant
Improvement Allowance, Tenant shall be deemed to have approved the Cost Proposal
upon receipt. If the Cost Proposal is greater than the Tenant Improvement
Allowance, then Landlord shall cooperate with Tenant’s efforts to value engineer
the Approved Construction Documents to reduce the amount of the Cost Proposal so
long as achievement of a Completion Date of October 1, 2010 will not, in
Landlord’s reasonable judgment, be jeopardized; provided, however, (i) any
modification of the Approved Construction Documents as a result of Tenant’s
value engineering efforts shall be subject to Landlord’s reasonable approval and
(ii) if the efforts of Tenant to value engineer the Cost Proposal do not result
in Tenant’s written approval of a revised Cost Proposal (as value engineered) by
the date which is fifteen (15) business days following delivery of the original
Cost Proposal to Tenant, then Tenant shall be deemed to have approved the
original Cost Proposal. Upon Tenant’s approval or deemed approval of the
original or revised Cost Proposal and, in the case of a revised Cost Proposal,
approval by Landlord, Landlord shall be released by Tenant to (i) retain the
Contractor and (ii) purchase the items set forth in the approved or deemed
approved Cost Proposal and commence the
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT E
Page 3

 



--------------------------------------------------------------------------------



 



construction relating to such items. The date by which Tenant must approve and
deliver the Cost Proposal to Landlord shall be known hereafter as the “Cost
Proposal Delivery Date.”
     4.3 Construction of Tenant Improvements by Contractor under the Supervision
of Landlord.
          4.3.1 Over-Allowance Amount. On the Cost Proposal Delivery Date,
Tenant shall deliver to Landlord cash in an amount (the “Over-Allowance Amount”)
equal to the amount by which the difference between (i) the amount of the Cost
Proposal and (ii) the amount of the Tenant Improvement Allowance. The
Over-Allowance Amount shall be disbursed by Landlord prior to the disbursement
of any then remaining portion of the Tenant Improvement Allowance, and such
disbursement shall be pursuant to the same procedure as the Tenant Improvement
Allowance. In the event that, after the Cost Proposal Delivery Date, any
revisions, changes, or substitutions shall be made to the Construction Documents
or the Tenant Improvements, any additional costs which arise in connection with
such revisions, changes or substitutions or any other additional costs shall be
paid by Tenant to Landlord immediately upon Landlord’s request as an addition to
the Over-Allowance Amount.
          4.3.2 Landlord’s Retention of Contractor. Landlord shall independently
retain Contractor, on behalf of Tenant, to construct the Tenant Improvements in
accordance with the Approved Construction Documents and the Cost Proposal and
Landlord shall supervise the construction by Contractor.
          4.3.3 Contractor’s Warranties and Guaranties. Landlord hereby assigns
to Tenant all warranties and guaranties by Contractor relating to the Tenant
Improvements and Tenant hereby waives all claims against Landlord relating to,
or arising out of the construction of, the Tenant Improvements.
SECTION 5
COMPLETION OF THE TENANT IMPROVEMENTS;
COMPLETION DATE
     5.1 Ready for Occupancy. The Seventh Floor Premises shall be deemed ready
for occupancy by Tenant upon the Substantial Completion of the Tenant
Improvements on the Seventh Floor Premises. For purposes of this Lease, the
Seventh Floor Premises shall be deemed “substantially complete” and “Substantial
Completion” of the Seventh Floor Premises shall occur upon the issuance of a
temporary certificate of occupancy for the Seventh Floor Premises (except as
delayed as set forth in Section 5.2.4 of this Work Letter) and the completion of
construction of the Tenant Improvements in the Seventh Floor Premises pursuant
to the Approved Construction Documents, with the exception of any minor punch
list items and any tenant fixtures, work-stations, built-in furniture, or
equipment to be installed by Tenant or under the supervision of Contractor. As
used herein, “Completion Date” shall mean the date which is seven (7) days
following the date on which the Tenant Improvements on the Seventh Floor
Premises are substantially complete. The target for the Completion Date is
October 1, 2010.
     As soon as reasonably possible after the Completion Date, Landlord and
Tenant shall conduct a walk-through of the Premises to identify punch list items
with respect to the Tenant Improvements. Landlord shall correct all such punch
list items as soon as reasonably possible after the walk-through.
     5.2 Delay of the Substantial Completion of the Premises. Except as provided
in this Section 5.2, the Completion Date shall occur as set forth in
Section 5.1, above. If there shall be a delay or there are delays in the
Substantial Completion of the Seventh Floor Premises or in the occurrence of any
of the other conditions precedent to the Completion Date, as set forth in
Section 5.1 above, as a direct, indirect, partial, or total result of
(collectively “Tenant Delay(s)”):
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT E
Page 4

 



--------------------------------------------------------------------------------



 



          5.2.1 Tenant’s failure to comply with the Time Deadlines;
          5.2.2 Tenant’s failure to timely approve any matter requiring Tenant’s
approval;
          5.2.3 A breach by Tenant of the terms of this Work Letter or the
Lease;
          5.2.4 Changes in any of the Construction Documents after approval of
the same by Landlord or because the same do not comply with Code or other
applicable laws;
          5.2.5 Tenant’s request for changes in the Approved Construction
Documents;
          5.2.6 Tenant’s requirement for materials, components, finishes or
improvements which are not available in a commercially reasonable time given the
anticipated date of Substantial Completion of the Premises, as set forth in the
Lease, or which are different from, or not included in, the Building Standards;
          5.2.7 Changes to the Base Building required by the Approved
Construction Documents; or
          5.2.8 Any other acts or omissions of Tenant, or its agents, or
employees
then, notwithstanding anything to the contrary set forth in the Lease or this
Work Letter and regardless of the actual date of the Substantial Completion of
the Tenant Improvements on the Seventh Floor Premises, the Substantial
Completion of the Tenant Improvements on the Seventh Floor Premises shall be
deemed to be the date such Substantial Completion would have occurred if no
Tenant Delay had occurred.
SECTION 6
MISCELLANEOUS
     6.1 Tenant’s Entry Into the Seventh Floor Premises Prior to Substantial
Completion. Provided that Tenant and its agents do not interfere with
Contractor’s work in the Building and the Seventh Floor Premises, Landlord shall
allow Tenant access to the Seventh Floor Premises prior to the Substantial
Completion of the Tenant Improvements on the Seventh Floor Premises for the
purpose of Tenant installing overstandard equipment or fixtures (including
Tenant’s data and telephone equipment) in the Seventh Floor Premises. Prior to
Tenant’s entry into the Seventh Floor Premises as permitted by the terms of this
Section 6.1, Tenant shall submit a schedule to Landlord and Contractor, for
their approval, which schedule shall detail the timing and purpose of Tenant’s
entry. Pursuant to Tenant’s indemnity obligations under Article 10 of the Lease,
Tenant shall hold Landlord harmless from and indemnify, protect and defend
Landlord against any loss or damage to the Building or Seventh Floor Premises
and against injury to any persons caused by Tenant’s actions pursuant to this
Section 6.1.
     6.2 Tenant’s Representative. Tenant has designated Allen Weiss
(949.255.2600, extension 5230) as its sole representative with respect to the
matters set forth in this Work Letter, who, until further notice to Landlord,
shall have full authority and responsibility to act on behalf of the Tenant as
required in this Work Letter.
     6.3 Landlord’s Representative. Landlord has designated John Brand
(949.955.5255) as its sole representative with respect to the matters set forth
in this Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Work Letter.
     6.4 Tenant’s Agents. All subcontractors, laborers, materialmen, and
suppliers retained directly by Tenant shall all be union labor in compliance
with the master labor agreements existing between trade unions and the Southern
California Chapter of the Associated General Contractors of America.
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT E
Page 5

 



--------------------------------------------------------------------------------



 



     6.5 Time of the Essence in This Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. In all instances where Tenant is required to approve or deliver an item,
if no written notice of approval is given or the item is not delivered within
the stated time period, at Landlord’s sole option, at the end of such period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.
     6.6 Tenant’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if an event of default as described in Section 19.1 of
the Lease or a default by Tenant under this Work Letter has occurred at any time
on or before the Substantial Completion of the Tenant Improvements on the
Seventh Floor Premises or completion of the Tenant Improvements on the Sixth
Floor Premises, then (i) in addition to all other rights and remedies granted to
Landlord pursuant to the Lease, Landlord shall have the right to withhold
payment of all or any portion of the Tenant Improvement Allowance and/or
Landlord may cause Contractor to cease the construction of the Tenant
Improvements (in which case, Tenant shall be responsible for any delay in the
Substantial Completion of the Tenant Improvements caused by such work stoppage
as set forth in Section 5 of this Work Letter), and (ii) all other obligations
of Landlord under the terms of this Work Letter shall be forgiven until such
time as such default is cured pursuant to the terms of the Lease.
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT E
Page 6

 



--------------------------------------------------------------------------------



 



SCHEDULE I
FINAL SPACE PLAN
SIXTH FLOOR PREMISES
(MAP) [a57121a5712110.gif]
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT E
Page 7

 



--------------------------------------------------------------------------------



 



SCHEDULE II
FINAL SPACE PLAN
SEVENTH FLOOR PREMISES
(MAP) [a57121a5712111.gif]
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT E
Page 8

 



--------------------------------------------------------------------------------



 



EXHIBIT F
LAKESHORE TOWERS
NOTICE OF LEASE COMMENCEMENT DATE

To:   Quality Systems, Inc.
Attention:                     
18111 Von Karman Avenue, Suite 600
Irvine, CA 92612

     Re:   Office Lease dated October 18, 2007, as amended by that certain First
Amendment to Lease dated July 8, 2010 (“First Amendment” and together with the
Office Leases, the “Lease”), between Lakeshore Towers Limited Partnership Phase
II, a California limited partnership (“Landlord”), and Quality Systems, Inc., a
California corporation (“Tenant”) concerning Suites 700 and 600 of the office
building located at 18111 Von Karman Avenue, Irvine, California.

Gentlemen:

    In accordance with the Lease, we wish to advise you and/or confirm as
follows:   1.   The Lease Term commenced on May 27, 2008 (“Lease Commencement
Date”) for a term of ___________ ending on _________, 20___ (“Lease Expiration
Date”).   2.   The Completion Date is _________________, 20___.   3.   The
rentable/usable square footage of the Sixth Floor Premises is 15,018/12,795.  
4.   The rentable/usable square footage of the Seventh Floor Premises is
23,937/21,540.   5.   The Reduction Notice must be given, if at all, no later
than ______________, 20___.   6.   Base Rent is as follows:

     (i) From and after the Completion Date through May 31, 2013, “Base Rent”
for 23,759 rentable feet of the Premises shall be as follows:

                                              Annual             Monthly  
Rental Rate     Annual   Installment   per Rentable     Base Rent   of Base Rent
  Square Foot
Completion Date* through May 31, 2012
  $ 853,898.46     $ 71,158.21     $ 35.94  
June 1, 2012 through May 31, 2013
  $ 883,834.80     $ 73,652.90     $ 37.20  

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT F
Page 1

 



--------------------------------------------------------------------------------



 



     (ii) From and after the Completion Date through May 31, 2013, “Base Rent”
for 15,018 rentable square feet of the Premises shall be as follows:

                                              Annual             Monthly  
Rental Rate     Annual   Installment   per Rentable     Base Rent   of Base Rent
  Square Foot
Completion Date through Month 22*
  $ 10,812.96     $ 901.08     $ 0.72  
Month 23 through Month 24
  $ 382,057.92     $ 31,838.16     $ 25.44  
Month 25 through May 31, 2013
  $ 392,870.88     $ 32,739.24     $ 26.16  

     (iii) From and after June 1, 2013, “Base Rent” for the entire Premises
(38,955 rentable square feet) shall be as follows and subpart (ii) next above
shall be of no force or effect:

                                              Annual             Monthly  
Rental Rate     Annual   Installment   per Rentable     Base Rent   of Base Rent
  Square Foot
June 1, 2013 through Month 36*
  $ 973,875.00     $ 81,156.25     $ 25.00  
Month 37 through Month 48
  $ 1,003,091.25     $ 83,590.94     $ 25.75  
Month 49 through Month 60
  $ 1,033,183.99     $ 86,098.67     $ 26.52  
Month 61 through the Lease Expiration Date
  $ 1,064,179.51     $ 88,681.63     $ 27.32  

[* To be completed with actual dates.]

7.   Tenant’s Share is based upon the exact number of rentable square feet
within the Premises is 16.66%.

                      “Landlord”:        
 
                    LAKESHORE TOWERS LIMITED PARTNERSHIP PHASE II, a California
limited partnership    
 
                    By:   Skipper Realty Corporation, a Delaware corporation    
        Title: Sole General Partner    
 
      By:        
 
      Its:  
 
   
 
         
 
   

Agreed to and accepted as
of _________________, 20__.
LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT F
Page 2

 



--------------------------------------------------------------------------------



 



“Tenant”:
Quality Systems, Inc.,
a California corporation

         
By:
       
Its:
 
 
   
 
 
 
   
 
       
By:
       
Its:
 
 
   
 
 
 
   

LAKESHORE TOWERS BUILDING III
[Quality Systems, Inc.]
EXHIBIT F
Page 3

 